DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 01/05/21, has been entered. 

3.  Claims 1, 5-6, 8-10, 12-16, 18, and 20 are pending. Claims 2-4, 7, 11, 17, and 19 are cancelled. Claims 1, 10, and 16 are amended. Claims 10, 12-16, 18 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20/20. Claims 1, 5-6, and 8-9 are under examination.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 10/08/20:
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 3, at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 1-3, 5-6, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Cochran et al. 2000 (US 6,121,043), found on page 19, at paragraph 13, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 1, 2, and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Boyce 2001 (US 6,238,914), found on page 20, at paragraph 14, is withdrawn in light of Applicant’s amendments thereto.

New Claim Objection
5.  Newly amended claim 1 is objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “E- Coli” (see claim 1, line 7) is properly written as “Escherichia coli” for its first use and “E. coli” for any subsequent use (e.g. see withdrawn claims 10 and/or 16).  Appropriate correction, for all of the microorganisms identified in claim 1 is required.
	
Maintained Rejection: Claim Rejections - 35 USC § 112
6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 

	Instant claims are drawn to method(s) of increasing expression of a recombinant antigen a dendritic host cell comprising providing an adenovirus having a viral genome that includes a recombinant sequence encoding an antigen, wherein the sequence is operably linked to a promoter to drive expression of the antigen in the dendritic a host cell; providing a non-host cell or immune stimulating portion thereof, wherein the non-host cell is selected from a group consisting of Escherichia coli, Bacille Calmette Guerin (BCG), and Saccharomyces cerevisiae; and concurrently exposing the dendritic host cell with both the adenovirus and the non-host cell or immune stimulating portion thereof under conditions to allow uptake of the virus into the host cell and to allow for expression of the recombinant sequence in the host cell; and wherein the addition of the non-host cell increases expression of the antigen; and wherein the immune stimulating portion includes at least one of a pathogen-associated molecular pattern (PAMP) protein, a damage-associated molecular pattern (DAMP) protein, a toll-like receptor (TLR) ligand, and/or a pattern recognition receptor (PRR) ligand.  
Consequently, it remains the Office’s position that (1) the independent claim, even as amended, constitutes a "broad generic claim” based on generically claimed immune stimulating portions of claimed non-host cells; and (2) the claimed genus has substantial variation because of the numerous options permitted.  
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification provides adequate description for increasing expression of a model recombinant antigen (e.g. GFP) in dendritic host cells using a recombinant adenovirus AdV5 construct encoding GFP and either E. coli BL21, Mycobacterium BCG, and Saccharomyces cerevisiae non-host whole cells; wherein the whole cell substantially improved the expression of GFP in the dendritic host cells, thereby demonstrating improved uptake of the virus and improved expression of the model antigen (e.g. see Example 1 and Figures 1-8).  The specification describes that it was quite unexpected that the use of a cell based adjuvant (i.e. non-host whole cell: E. coli and S. cerevisiae) across a wide range of concentrations amplified viral uptake and expression of the corresponding viral nucleic acid (emphasis added; e.g. see [0031, 0060, 0062, 0064]). However, the specification also describes different results for BCG (i.e. also a bacterial non-host whole cell) wherein the use of BCG was only effective at lower concentrations (e.g. see [0068]; and Figure 8). Thus, the specification demonstrates that there were different results for different bacterial non-host cells even when used with the same viral construct and host cells.  Further, the specification describes that isolated TLR ligands (e.g. poly(I:C) and polyU), with or without nanoparticles, had very little effect across all ratios tested (e.g. [0068]; and Figure 8). Thus, the specification demonstrates that using only an immune stimulating portion of a cell, and not a whole cell per se, did not actually increase expression of the model recombinant antigen. The specification does not adequately describe improved expression using immune stimulating portions of non-host cells, including PAMP proteins, DAMP proteins, and PRR ligands (see claims 1, 5, and 6). The specification demonstrates the use of TLR ligands as the immune stimulating portion of a cell does not improve expression of the model antigen (see Figure 8).  The specification does not adequately identify what promoter was employed in the AdV5 construct.  
Consequently, based on the lack of information within the specification, there is have not yet been identified.  Accordingly, it remains the Office’s position that even one of skill in the art would not accept the disclosure of a method for increasing expression of recombinant antigens in dendritic host cells using an adenovirus AdV5 construct encoding GFP together with either E. coli BL21, Mycobacterium BCG, or Saccharomyces cerevisiae whole cells, wherein the presence of these non-host cells improved the expression of GFP in the dendritic host cells; as a sufficient number and/or variety of “representative species” for all of the options and combinations of options encompassed by the broad and variable generic claims (i.e. only using a portion of one of the non-host cells).  Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, using methods for improving expression of recombinant antigens using viruses with host and non-host cells was still under development and thus necessarily unpredictable, as evidence by the art. For example, Cochran et al. 2000 (US 6,121,043) teaches one of the largest groups of DNA animal viruses are the adenoviruses; but that the techniques used with adenoviruses do not teach how to obtain the same result in other viruses, for example in herpesviruses, and in particular, adenovirus results do not identify the nonessential regions in herpesviruses wherein foreign DNA can be inserted, nor do they teach how to achieve the expression of the foreign genes in herpesviruses, including which promoter signals and termination signals to use (column 2).  Thus, the art provides evidence that there is Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.). 
Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s Arguments
8. Applicant argues the specification provides adequate description for increasing expression of a recombinant antigen in dendritic host cells using a recombinant E. coli, BCG, or Saccharomyces cerevisiae non-host cells.

Response to Arguments
9.  Applicant’s arguments have been fully considered but are not persuasive.
	As set forth above, the Office agrees the specification provides adequate written description support for the use of whole cell E. coli, BCG, and/or Saccharomyces cerevisiae non-host cells; but disagrees that the specification provides sufficient adequate written description support for the use of only an immune stimulating portion thereof, including the use of as little as a generically claimed pathogen-associated molecular pattern (PAMP) protein, a damage-associated molecular pattern (DAMP) protein, a toll-like receptor (TLR) ligand, and/or a pattern recognition receptor (PRR) ligand. Therefore, this argument is not persuasive because it remains the Office’s position that the specification lacks a structure-function correlation between which structural portions of the whole cells are necessary to maintain the claimed functions; and/or the specification lacks a sufficient number and variety of the representative species for using only a portion of the whole cells, to constitute possession of the entire genus claimed.  Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

	
Maintained Rejection: Claim Rejections - 35 USC § 112
10.  Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of improving expression of recombinant antigens in dendritic host cells using an adenovirus construct together with E. coli, BCG, and/or Saccharomyces cerevisiae non-host cells; the specification does not reasonably provide enablement for all methods of improving expression of antigens using as little as an immune stimulating portion of one or more of the non-host cells claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is method(s) for increasing expression of a recombinant antigen in a dendritic host cell, comprising providing an adenovirus having a viral genome that includes a recombinant sequence encoding an antigen, wherein the sequence is operably linked to a promoter to drive expression of the antigen in the dendritic a host cell; providing a non-host cell or immune stimulating portion thereof, wherein the non-host cell is selected from a group consisting of Escherichia coli, Bacille Calmette Guerin (BCG), and Saccharomyces cerevisiae; and concurrently exposing the dendritic host cell with both the adenovirus and the non-host or immune stimulating portion thereof under conditions to allow uptake of the virus into the host cell and to allow for expression of the recombinant sequence in the host cell; and wherein the addition of the non-host cell increases expression of the antigen; further wherein the immune stimulating portion includes at least one of a pathogen-associated molecular pattern (PAMP) protein, a damage-associated molecular pattern (DAMP) protein, a toll-like receptor (TLR) ligand, and/or a pattern recognition receptor (PRR) ligand. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the full scope of the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species (e.g. whole cells) what other species (e.g. a portion thereof) may or may not work; see MPEP 2164.03.
Breadth of the claims: The broadest reasonable interpretation of the claims covers the use of both whole cells of E. coli, BCG and/or S. cerevisiae, but also as little as only an immune stimulating portion thereof, including pathogen-associated molecular pattern (PAMP) proteins, damage-associated molecular pattern (DAMP) proteins, toll-like receptor (TLR) ligands, and/or a pattern recognition receptor (PRR) ligands; using numerous combinations of promoters and antigens; and wherein the methods are in vitro and/or in vivo. However, without guidance on which of the structural components (i.e. which immune stimulating portions of the whole non-host cells) are required to maintain their claimed functions (e.g. increased expression of recombinant antigens, including in vivo), undue experimentation would be require to determine which of the 
Amount of direction provided by Inventor and Existence of Working Examples: The specification discloses increasing expression of a model recombinant antigen (i.e. GFP) in dendritic host cells using a recombinant adenovirus AdV5 construct encoding GFP, and either E. coli BL21, Mycobacterium BCG, and/or Saccharomyces cerevisiae non-host whole cells; wherein the presence of the non-host cell substantially improved the expression of GFP in the dendritic host cells, thereby demonstrating improved uptake of the virus and improved expression of the model antigen (e.g. see Example 1 and Figures 1-8).  The specification discloses that it was quite unexpected that the use of cell based adjuvants (i.e. non-host cell E. coli and S. cerevisiae; emphasis added) across a wide range of concentrations amplified viral uptake and expression of the corresponding viral nucleic acid (e.g. see [0031, 0060, 0062, 0064]).  However, the specification also discloses different results for BCG (i.e. also a bacterial non-host whole cell) wherein the use of BCG was only effective at lower concentrations (e.g. see [0068]; and Figure 8). Thus, the specification demonstrates that there were different results for different bacterial non-host cells even when used with the same viral construct and host cells.  Further, the specification discloses that isolated TLR ligands per se, did not increase expression of the model recombinant antigen. Thus, the specification provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence that indicates even skilled artisans could not reliably predict the operability of the invention of any species other than the one(s) specifically disclosed. Further, the specification does not adequately identify what promoter was employed in the AdV5 construct.  The specification does not adequately disclose improved expression using only portions of the non-host cells, e.g. E. coli, BCG and S. cerevisiae, and does not disclose a nexus between results obtained for these non-host whole cells and described immune stimulating portion thereof, including PAMP proteins, DAMP proteins, TLR ligands, and/or PRR ligands. Furthermore, the specification demonstrates the use of TLR ligands as the immune stimulating portion does not improve expression of a recombinant antigen (e.g. see Figure 8).  
Accordingly, the scope of the claims, even as amended, is still extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach a necessary representative number and variety of species with regards to using only portions of whole cells.  Therefore, the only way to determine if the functional property of an “immune stimulating portion” is indeed retained (i.e. if expression of the recombinant antigen is indeed increased), is empirical testing of each option and combination of options encompassed.  Yet, testing such a vast number of 
State of the Prior Art and Level of Predictability in the Art: With regards to the state of the art, methods for improving expression of recombinant antigens using viruses with host and non-host cells was still under development and thus necessarily unpredictable, as evidence by the art. For example, Cochran et al. 2000 (US 6,121,043) teaches one of the largest groups of DNA animal viruses are the adenoviruses; but that the techniques used with adenoviruses do not teach how to obtain the same result in other viruses, for example in herpesviruses, and in particular, adenovirus results do not identify the nonessential regions in herpesviruses wherein foreign DNA can be inserted, nor do they teach how to achieve the expression of the foreign genes in herpesviruses, including which promoter signals and termination signals to use (column 2).  Thus, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, the evidence indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed. Therefore, because the claimed functions cannot be predicted from the claimed structures, the functional characteristics must be determined empirically.  However, based on the vast number of options permitted, it is the Office’s position that testing that many possibilities easily rises to the level of excessive, and is thus non-routine and undue.  Therefore, the full scope of the claims is not enabled because even the skilled artisan cannot make and use the invention, with a reasonable 
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to a method for increasing expression of recombinant antigens in dendritic host cells using a recombinant adenovirus AdV5 construct encoding GFP together with whole cell E. coli BL21, Mycobacterium BCG, and/or Saccharomyces cerevisiae to all of the other methods for increasing expression of recombinant antigens using only portions of the claimed non-host cells, as broadly as is claimed.  The skilled artisan simply cannot envision the structures required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine such structures or to test for such functional properties, after the fact (i.e. the increased expression would still need to be determined empirically for each option and combination). Thus, even one of skill in the art, given its unpredictability, would have to engage in undue experimentation to determine which combinations retain the necessary functional properties and thereby carry out the full scope of the invention as claimed. 
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. One of skill in the art would neither expect nor predict the appropriate functioning of the numerous otpions encompassed. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). 
Therefore, the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. Accordingly, in view of the lack of guidance and direction provided by Applicant, there would be undue experimentation required to practice the full scope of the invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively make and/or use the full scope of the claimed invention.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).

Applicant’s Arguments
11. Applicant argues the specification is enabling for increasing expression of a recombinant antigen in dendritic host cells using a recombinant adenovirus that encodes the antigen, and the non-host cell being either E. coli, BCG, or Saccharomyces cerevisiae non-host cells. 
Response to Arguments
12.  Applicant’s arguments have been fully considered but are not persuasive.
	As set forth above, the Office agrees the specification is enabled for the use of whole cell E. coli, BCG, and/or Saccharomyces cerevisiae non-host cells; but disagrees that the specification provides sufficient enablement for the use of only an immune stimulating portion thereof, including the use of as little as one pathogen-associated molecular pattern (PAMP) protein, or one damage-associated molecular pattern (DAMP) protein, or one toll-like receptor (TLR) ligand, and/or one pattern recognition receptor (PRR) ligand. Therefore, this argument is not persuasive because it remains the Office’s position, based on a full analysis of the Wands factors, that the full scope of the claims is not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, without an undue amount of experimentation, first.  Thus, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
13. No claims are allowed at this time.

14.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

February 17, 2021